DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed on July 14, 2021, with respect to the claim objection has been fully considered and are persuasive.  The claim objection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the amendments necessitate a new grounds of rejection, as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li Meng et al. (Patent No. CN105607698 and hereinafter, “Li Meng”) in view of (Halder et al. (U.S. Patent Application Publication No. 20120089293 and hereinafter, “Halder”).

Regarding claim 1, Li Meng teaches the vehicle electronic control apparatus:
the vehicle electronic control apparatus comprising: two or more field programmable gate arrays (FPGAs) that each receive information from the sensor, the two or more FPGAs including a first FPGA and a second FPGA, wherein the first FPGA is provided as a backup hardware for the second FPGA;
Li Meng Page 4 Lines 22-24 disclose two high-reliability FPGAs.
Li Meng Page 5 Lines 1-3 disclose that when the main FPGA fails, the backup FPGA takes over.
a nonvolatile memory that holds a bit stream for determining a configuration for the FPGAs;
Li Meng Page 6 Lines 18-25 disclose that data may be stored in bits.
a micro control unit (MCU) comprising: two or more nonvolatile memories comprising a first nonvolatile memory and a second nonvolatile memory, in each of which a program code for calculating the control command is installed, wherein the program code in the first nonvolatile memory is provided as a backup software for the program code in the second nonvolatile memory;
switches an operating system of the vehicle electronic control apparatus from the second FPGA and the second nonvolatile memory to the first FPGA and the first nonvolatile memory based on the control signal indicating that the abnormality occurs in the second FPGA or the second nonvolatile memory, wherein the nonvolatile memory that holds the bit stream 
Li Meng Page 5 Lines 1-3 discloses switching between a main and backup FPGA when either the main FPGA fails or an artificially set time has been reached.
Li Meng Page 6 Lines 18-25 disclose that data may be stored in bits.
Li Meng does not expressly teach:
receiving at least any one of information from a sensor that detects an operation state of an internal combustion engine mounted in a vehicle and a driving state of the vehicle, information from a controller area network (CAN), and information from a remote channel and outputting a control command calculated based on the received information to an apparatus mounted in the vehicle
an error control module that outputs an error signal to the outside at a time when an abnormality occurs in at least one of the FPGAs and the nonvolatile memories; and a memory management unit (MMU) that performs address management for the program 
Halder teaches:
receiving at least any one of information from a sensor that detects an operation state of an internal combustion engine mounted in a vehicle and a driving state of the vehicle, information from a controller area network (CAN), and information from a remote channel and outputting a control command calculated based on the received information to an apparatus mounted in the vehicle
Halder [0027] discloses receiving data messages through a connected area network (CAN) to facilitate communication between off-board operator interface station (OOIS), and vehicle health system (VHS), vehicle information management system (VIMS), and machine control module (MCM).
The Examiner notes that the VHS provides data regarding the operating status of the vehicle.
an error control module that outputs an error signal to the outside at a time when an abnormality occurs in at least one of the FPGAs and the nonvolatile memories;
Halder [0024] discloses an engine temperature sensor that may produce abnormal signals, and a primary engine subsystem that may produce a status of Failed but Functional. 
a memory management unit (MMU) that performs address management for the program code stored in the first nonvolatile memory and the program code stored in the second nonvolatile memory
Halder [0022] discloses using a memory to determine a specific overall machine response directed to a MCM for implementation. Halder also discloses that the MCM may command specific actions by the appropriate components of subsystems.
the nonvolatile memories incorporated in the MCU are accessible from the outside.  
Halder [0032] discloses a user interface.
The Examiner notes that a user interface makes the data accessible from the outside.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the FPGA system disclosed in Li Meng to incorporate a controller area network (CAN) and error control module, as taught in Halder, in order to ensure that “the information provided by the different machine systems should be accurate and reliable, and the control system should be capable of dealing with abnormal or fault conditions of system components” (Halder [0003]).

Regarding claim 2, Li Meng teaches the vehicle electronic control apparatus according to claim 1, wherein:
hardware configured with the second FPGA and the program code installed in the second nonvolatile memory form a formal system to be utilized at a time of normal operation
 Li Meng Page 5 Lines 1-7 discloses a peripheral FPGA that may be configured for normal operation.
wherein hardware configured with the first FPGA and the program code installed in the first nonvolatile memory form a backup system to be utilized at a time of the abnormality
Li Meng Page 2 Lines 20-21 discloses that an FPGA initiates a backup system in the case that an error occurs.
wherein the formal system is configured to be able to perform a self-diagnosis test, and wherein when the formal system is diagnosed as being abnormal based on the self- diagnosis test, the formal system is switched to the backup system so that an operation of the vehicle electronic control apparatus is continued.
  Li Meng Page 6 Lines 1-4 discloses that the control unit FPGA performs fault diagnosis and maintenance on the working machine before configuring the backup machine.
Li Meng Page 5 Lines 1-3 discloses switching between a main and backup FPGA when either the main FPGA fails or an artificially set time has been reached.

Regarding claim 6, Li Meng teaches the vehicle electronic control apparatus according to claim 1, wherein:
when the MMU receives the error signal from the error control module, the MMU performs rearrangement of an execution address so that an operating system of the vehicle electronic control apparatus is switched from the second FPGA and the second nonvolatile memory to the first FPGA and the first nonvolatile memory.  
Li Meng Page 5 Lines 1-3 discloses switching between a main and backup FPGA when either the main FPGA fails or an artificially set time has been reached.
Li Meng Page 5 Lines 5-7 discloses main and backup FPGAs with associated memories.

7, Li Meng in combination with Halder teaches the vehicle electronic control apparatus according to claim 1, wherein:
the vehicle electronic control apparatus further comprises: a controller area network (CAN) transceiver that selectively communicates with the first nonvolatile memory or the second nonvolatile memory included in the MCU, according to the current operating system of the vehicle electronic control apparatus.   
Halder [0027] discloses receiving data messages through a connected area network (CAN) to facilitate communication between off-board operator interface station (OOIS), and vehicle health system (VHS), vehicle information management system (VIMS), and machine control module (MCM).
The Examiner notes that the VHS provides data regarding the operating status of the vehicle and contains a memory as disclosed in [0022].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the FPGA system disclosed in Li Meng to incorporate a controller area network (CAN), as taught in Halder, in order to facilitate communication within the system (Halder [0027]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li Meng in view of Halder, further in view of Li Chuan Jiang et al. (Patent No. CN110687845 and hereinafter, “Li Chuan Jiang”).

Regarding claim 3
the backup system is configured to perform a self-diagnosis test, and wherein after the backup system is diagnosed as being normal based on the self-diagnosis test, the self-diagnosis test is performed on the formal system.  
Li Chuan Jiang Page 5 Lines 21-27 discloses performing a self-diagnosis on a backup slave FPGA and then correspondingly, performing a self-diagnosis on a formal master FPGA.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fault diagnosis system disclosed in Li Meng to explicitly disclose self-diagnosis on a main system after a self-diagnosis on a backup system, as taught in Li Chuan Jiang, in order to “make the switching logic of the power supply and the backup capacitor more intelligent, safe and reliable” (Li Chuan Jiang Page 7 Lines 7-9).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li Meng in view of Halder, further in view of Nachimuthu et al. (U.S. Patent Application Publication No. 20160048383 and hereinafter, “Nachimuthu”).

Regarding claim 4, Li Meng teaches the vehicle electronic control apparatus according to claim 2, wherein:
the backup system holds two or more system versions including a first system version at a time of shipment from a factory and a second system version that is equal to a system version of the formal system
Li Meng Page 4 Lines 22-24 disclose two high-reliability FPGAs.
Li Meng Page 5 Lines 1-3 disclose that when the main FPGA fails, the backup FPGA takes over.
Li Meng does not expressly teach:
wherein when the system version in the formal system is updated, the backup system is provided with a first option of being updated to the first system version at the time of shipment from the factory, a second option of being updated to the second system version that is equal to the system version of the formal system, and a third option of not being updated, and selects any one of the first option, the second option, and the third option.  
Nachimuthu teaches:
wherein when the system version in the formal system is updated, the backup system is provided with a first option of being updated to the first system version at the time of shipment from the factory, a second option of being updated to the second system version that is equal to the system version of the formal system, and a third option of not being updated, and selects any one of the first option, the second option, and the third option.  
Nachimuthu [0002] discloses that base systems that are first generated by a manufacturer is known in the art.
Nachimuthu [0034] discloses cumulative updates to the FPGA system that are released by the manufacturer, which may be stored for the user to select desired updates.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the FPGA system of Li Meng to incorporate selectable updates, as taught in Nachimuthu, in order to improve the system performance and deliver updates more quickly with fewer errors (Nachimuthu [0074]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li Meng in view of Halder and Li Chuan Jiang, further in view of Nachimuthu.

Regarding claim 5, Li Meng in combination with Nachimuthu teaches the vehicle electronic control apparatus according to claim 3, wherein:
the backup system holds two or more system versions including a first system version at a time of shipment from a factory and a second system version that is equal to a system version of the formal system, and wherein when the system version in the formal system is updated, the backup system is provided with a first option of being updated to the first system version at the time of shipment from the factory, a second option of being updated to the second system version that is equal to the system version of the formal system, and a third option of not being updated, and selects any one of the first option, the second option, and the third option.  
Nachimuthu [0034] discloses cumulative updates to the FPGA system that are released by the manufacturer, which may be stored for the user to select desired updates.
Nachimuthu [0124] discloses a base version and a modified version.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the FPGA system of Li Meng to incorporate selectable updates, as taught in Nachimuthu, in order to improve the system performance and deliver updates more quickly with fewer errors (Nachimuthu [0074]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Fernandez et al. (U.S. Patent No. 10,216,559) discloses detecting and communicating fault conditions, integrating sensors and FPGAs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/S.T.S./Patent Examiner, Art Unit 3662                                                                                                    
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662